Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 31, 2022

The Court of Appeals hereby passes the following order:

A22A0846. DANIEL HARGROVE v. THE STATE.

      In 2007, a jury found Daniel Hargrove guilty of kidnapping, family violence
aggravated battery, and two counts of family violence aggravated assault. On direct
appeal, we reversed his kidnapping conviction, but otherwise affirmed, Hargrove v.
State, 299 Ga. App. 27 (681 SE2d 707) (2009), and the trial court resentenced
Hargrove on remand. In 2021, Hargrove filed a pro se motion to vacate a void
sentence. The trial court denied Hargrove’s motion on December 2, 2021, and
Hargrove filed this appeal on January 7, 2022. We lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days of entry of the
order sought to be appealed. See OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer jurisdiction on this Court.
See Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Pretermitting
whether Hargrove is entitled to a direct appeal from the trial court’s order denying his
motion to vacate a void sentence, his notice of appeal is untimely, as it was filed 36
days after entry of the order he seeks to appeal. Consequently, this appeal is hereby
DISMISSED for lack of jurisdiction.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/31/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.